DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 5-11, filed on 4/25/2022, with respect to 35 U.S.C. 103(a) rejection of claims 1-14 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes an  apparatus, comprising a sensor to detect a first out-of-band data stream originating at a first wireless device that exchanges an in-band data stream with a second wireless device via a wireless signal and to detect a second out-of-band data stream originating at a third wireless device, wherein a characteristic of the first out-of-band data stream varies from a characteristic of the second out-of-band data stream; and a processor to identify the first out-of-band stream as originating at the first wireless device based on the characteristic of the first-out-of-band stream, to determine a location of the first wireless device based on the first out-of-band data streams and to transmit an instruction to the first wireless device to steer a beam emitted by an antenna array of the first wireless device so that a strength of the wireless signal is increased, wherein the sensor and the processor are both external to the first wireless device., and the second wireless device, and the third wireless device.  The closest prior art, Kaine (US 2019/0027113 A1) discloses a similar apparatus, but fails to disclose a sensor to detect a first out-of-band data stream originating at a first wireless device that exchanges an in-band data stream with a second wireless device via a wireless signal and to detect a second out-of-band data stream originating at a third wireless device, wherein a characteristic of the first out-of-band data stream varies from a characteristic of the second out-of-band data stream; and a processor to identify the first out-of-band stream as originating at the first wireless device based on the characteristic of the first-out-of-band stream, wherein the sensor and the processor are both external to the first wireless device., and the second wireless device, and the third wireless device.  These distinct features have been added to independent claim 1, and similar features have been added to independent claims 7 and 13, thus rendering claims 1-14 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/1/2022